Title: To Thomas Jefferson from John Jay, 5 May 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for foreign Affairs. 5th. May 1786

The last Letter I had the Honor of writing to you was dated the 19th. Day of January last, since which I have received and laid before Congress yours of the 30th. August, 6th. and 11th. October, 24th. December and 27th. January last with the several Papers enclosed with them.
No. 1. of the Papers herewith enclosed is an Extract from Mr. Otto’s Note of the 18th. Ult: desiring that the consular Convention may be speedily ratified.
No. 2. is a Copy of a Report on that Subject agreed to by Congress, which will enable you to account and apologize for the Delays that have attended that Business.
I also enclose and leave open for your Perusal a Letter to Mr. Dumas, by which you will perceive that Congress have made such a Provision for him as considering his Services and their Circumstances appeared to them to be proper. That Act of Congress was  transmitted to him by the first Opportunity after it had passed, as he makes no mention of it in any of his subsequent Letters I suspect it must have miscarried.
The Subjects of your several Letters are interesting and bear strong Marks of Discernment and Assiduity. I forbear entering into Particulars by this Conveyance. Until this Week Congress has not been composed of nine States for more than three or four Days since last Fall. This will account for my Silence on Parts of your Letters which required Answers and Instructions, for as their Sentiments and Decisions must direct the public Conduct of their Officers I must wait with Patience for their Orders.
I have received from Mr. Hopkinson a Parcel for You, which agreeable to a Hint from him I shall request the Captain of the Packet to take as Merchandize. The late Newspapers shall also be sent by the Packet. I have the Honor to be &ca.,

John Jay

